Title: From John Adams to the President of the Congress, 23 December 1777
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Braintree Decr. 23. 1777
     
     Having been Absent, on a Journey, I had not the Honour of receiving your Letters, until Yesterday when one of the Twenty Eighth of November inclosing a Resolution of Congress of the Same Day, and another of the third of December inclosing a Commission for Dr Franklin Dr Lee and Myself to represent the United States at the Court of France, were delivered to me in Boston.
     As I am deeply penetrated with a Sense of the high Honour which has been done me, in this Appointment; I cannot but wish I were better qualified for the important Trust: But as Congress are perfectly acquainted with all my Deficiences, I conclude it is their Determination to make the necessary Allowances; in the humble hope of which, I shall submit my own Judgment to theirs, and devote all the Faculties I have and all that I can acquire to their service.
     You will be pleased to Accept of my sincere Thanks for the polite Manner, in which you have communicated to me, the Commands of Congress and believe me to be with the most perfect Esteem and Respect, sir your most obedient and most humble servant,
     
      John Adams
     
    